 

Camber Energy, Inc. 8-K [cei-8k_020320.htm] 



 

 

 Exhibit 10.8

 

 

COMPROMISE SETTLEMENT AGREEMENT

 

This Compromise Settlement Agreement ("Agreement" or “Settlement Agreement”) is
made and entered into on January 27, 2020 and between, Petroglobe Energy
Holdings, LLC (“PetroGlobe”), Signal Drilling, LLC (“Signal”), Petrolia Oil, LLC
(“Petrolia”), Prairie Gas Company of Oklahoma, LLC (“PGCO”) and Canadian River
Trading Company, LLC (“CRTC”), on one side, and Camber Energy, Inc. (“Camber”),
on the other side (collectively, the "Parties").

 

Whereas the Parties are currently involved in a lawsuit styled Petroglobe Energy
Holdings, LLC and Signal Drilling, LLC v. Camber Energy, Inc. vs. Petrolia Oil,
LLC, Prairie Gas Company of Oklahoma, LLC and Canadian River Trading Company,
Cause No. 43781, pending in the 316th District Court of Hutchinson County, Texas
(the "Lawsuit").

 

Whereas the Parties have agreed to settlement of the Lawsuit in order to avoid
further litigation.

 

For the consideration described below, the promises of the Parties, and other
good and valuable consideration, each of the Parties agree to the terms of this
Settlement Agreement to compromise, release, settle, compromise and completely
satisfy all claims which the Parties may have against one another as set forth
below:

 

1.       Payment by Camber. Camber shall deliver payment by cashier’s check or
ACH transfer to PetroGlobe of the sum of $250,000.00 USD as follows: $100,000.00
USD down payment to PetroGlobe upon execution of this Agreement, and $150,000.00
USD to be paid into escrow acceptable to Camber and PetroGlobe with release
subject to approval of Camber upon the successful transfer of all wells and
partnership interests of CE Energy, LLC as described herein. The intent of such
transfer is that: a) Camber shall be completely removed from liabilities
resulting from future acts or omissions of CE Energy, LLC occurring after the
transfer of all wells and partnership interests of CE Energy, LLC as provided
herein; b) CE Energy, LLC is effectively transferred and all steps have been
approved by the Railroad Commission of Texas including approval of new
directors, officers and owners of greater than a 25% interest of CE Energy, LLC;
and c) that liability for the wells and partnership interests of Camber in CE
Energy, LLC, and the current officers and directors of CE Energy, LLC will be
transferred after approval by the Railroad Commission along with all oil in
storage tanks and the bond currently in place.

 



     

 

 

 

2.       Bringing Properties into Regulatory Compliance. Camber agrees to
immediately undertake and maintain all commercially reasonable and necessary
actions and efforts that are calculated to bring into regulatory compliance all
wells identified on Exhibit A, which is attached hereto and incorporated for all
purposes to the extent such compliance is required to obtain Railroad Commission
of Texas approval of the Form “P-5” organization report for CE Energy, LLC
currently pending renewal at the Commission. Camber further covenants and agrees
to exercise its best efforts to obtain approval of such P-5 by March 12, 2020.
Camber shall bear all costs and expenses required to bring such wells into P-5
compliance. It is understood and agreed by the Parties that Camber will obtain
any well plugging extensions for existing wells necessary for such P-5 renewal,
but may be required to plug and abandon, at Camber’s expense, up to four
existing wells that have failed mechanical integrity tests in the past.

 

3.       PetroGlobe Cooperation. PetroGlobe agrees to reasonably cooperate with
Camber in its efforts to bring the wells identified on Exhibit A into regulatory
compliance; provided, however, that PetroGlobe shall not be liable for its
cooperative efforts nor shall any dissatisfaction of Camber with the nature or
degree of PetroGlobe’s cooperation be a basis for any claim against PetroGlobe
or for contesting, disavowing or otherwise failing to comply with the provisions
of this Agreement.

 

4.       Assignment of Properties, Membership Interest and Substitution of
Parties at Railroad Commission. Upon successful completion of the provisions of
paragraph 2, above, Camber shall assign to PetroGlobe or its designee all of its
right, title and interest in all wells, leases, royalties, minerals, equipment,
and other tangible assets associated with the wells and properties described on
Exhibit A as set forth on the form of Assignment, Bill of Sale and Conveyance
attached hereto and incorporated as Exhibit B. Said properties shall be free and
clear of all claims and liens arising during the direct operation of such
properties by CE Energy, LLC, but not otherwise and specifically not when
PetroGlobe was operating the assets either as PetroGlobe or through CE Energy,
LLC, at the time of the assignment. At the same time, Camber shall assign all of
its membership interest in CE Energy, LLC to Petroglobe or its designee using
the form of assignment attached hereto and incorporated as Exhibit C. Further,
the Parties shall jointly: a) prepare a revised Railroad Commission form “P-5
O”, listing of officers, directors and owners to remove all current officers,
directors, and owners of CE Energy, LLC from the form and substitute the new
officers, directors and owners of CE Energy, LLC as directed by Petroglobe,
which officers, directors and owners shall be persons or entities selected by
the new owners of CE Energy, LLC who are not disqualified by Texas law,
including Section 91,114 Tex. Nat. Res. Code, from receiving an approved
organization report from the Railroad Commission. Such P-5 O form shall be filed
by the Parties with the Commission immediately upon assignment of such
membership interests.

 

 Page 2 of 10 

 

5.       Remedy for Commission Failure to Approve Form “P-5 O”. In the event
that the Railroad Commission of Texas fails or refuses to approve the form “P-5
O” to remove all current officers, directors, and owners of CE Energy, LLC from
the form and substitute the new officers, directors and owners of CE Energy, LLC
as directed by Petroglobe within 180 days of delivery of assignment of Camber’s
interests in CE Energy, LLC to PetroGlobe or its designee, the Parties shall
cooperate to seek divestiture of their interests in the wells and leaseholds
that are held in escrow. The Parties shall have a period of an additional 180
days to complete this divestiture. Upon completion of such divestiture and
removal of Camber and the current officers and directors of CE Energy, LLC from
potential regulatory responsibility for such wells and leaseholds, Camber shall
direct the release to PetroGlobe of all funds held in escrow. If the properties
are not so divested within the additional 180-day period as provided above, the
funds held in escrow shall be returned to Camber.

 

6.       Assignment of Petrolia Oil, LLC Membership. Upon successful completion
of the provisions of paragraph 2 and 4, Camber shall also assign to PetroGlobe
or its assignee all of its membership interest in Petrolia Oil, LLC, using the
form of assignment attached hereto as Exhibit D.  

 

7.       Escrow Agent. The Parties have selected attorney R. Mark Dietz of the
law firm of Dietz & Jarrard, PC to serve as the escrow agent for handling the
escrow of money and any documents related to the settlement as provided in
paragraph 1, above, and exchange of assignments as provided in paragraphs 1 and
4, above. The Parties agree to enter into a separate escrow agreement with R.
Mark Dietz contemporaneous with the execution of this Agreement. All assignments
required for this Agreement shall be executed at the time this Agreement is
executed and placed in escrow along with the $150,000 USD cash consideration,
with such assignments to be released from escrow at such time as the Railroad
Commission approves the form P-5 referenced in paragraph 2 above, and the cash
consideration to be released as provided in paragraphs 4 or 5 above, whichever
is applicable.

 

8.       Release of Camber. Except as otherwise set forth at the end of this
paragraph, Ian B. Acrey, in his individual capacity, PetroGlobe, Signal,
Petrolia, PGCO, and CRTC each for itself, its respective members, shareholders,
managers, officers, directors, employees, agents, representatives, heirs,
predecessors, successors and assigns does hereby compromise, settle, release and
discharge, any and all claims and demands, known or unknown, of whatever kind or
character which said person, entity, its members, managers, officers, employees,
agents, representatives, heirs, predecessors, successors and assigns, or any of
them, has or claims against Camber, its officers, directors, shareholders,
parent, subsidiary and/or affiliate corporations, successors, insurers, agents,
affiliates, employees, representatives, and attorneys (collectively, “the Camber
Released Parties”) pertaining to or related in any way directly or indirectly to
the claims or causes of action which were or could have been asserted against
the Released Parties in connection with the Lawsuit or otherwise prior to the
effective date of this Agreement. By way of explanation and without limiting in
any way the foregoing release, the Released Parties shall be released and
discharged from all claims and causes of action of any kind, whether or not
asserted in the Lawsuit, arising at any time prior to the effective date of this
Agreement. The terms of this Settlement Agreement and their performance are
specifically excepted from this release, and each of the Parties shall retain
their respective rights to enforce the terms of this Settlement Agreement.

 



 Page 3 of 10 

 

 

 

9.       Release of PetroGlobe, Signal, Petrolia, PGCO, and CRTC. Camber for
itself and its affiliate, CE Energy, LLC, their respective officers, directors,
employees, agents, members, managers, employees, representatives, heirs,
successors and assigns does hereby compromise, settle, release and discharge,
any and all claims and demands, known or unknown, of whatever kind or character,
which Camber and CE Energy, LLC, their respective officers, directors, members,
managers, employees, agents, representatives, heirs, successors and assigns, or
any of them, has or claims against Ian B. Acrey, in his individual capacity,
PetroGlobe, Signal, Petrolia, PGCO, and CRTC and each of said entities
respective members, managers, officers, employees, agents, representatives,
heirs, successors and assigns, and their respective predecessors, successors,
insurers, agents, affiliates, employees, representatives, officers, directors,
shareholders, parent, subsidiary and/or affiliate corporations, and attorneys
(collectively, “the Acrey Released Parties”) pertaining to or related in any way
directly or indirectly to the claims or causes of action which were or could
have been asserted against the Camber Released Parties in connection with the
Lawsuit or otherwise arising before the effective date of this Settlement
Agreement. By way of explanation and without limiting in any way the foregoing
release, the Camber Released Parties shall be released and discharged from all
claims and causes of action of any kind, whether or not asserted in the Lawsuit,
arising at any time prior to the effective date of this Settlement Agreement.
The terms of this Settlement Agreement and their performance are specifically
excepted from this release, and each of the Parties shall retain their
respective rights to enforce the terms of this Settlement Agreement. Camber is
not releasing any claims or causes of action whatsoever against N&B Energy, LLC,
Sezar Energy, L.L.P, related to Richard Azar, or any of their affiliates, or
predecessors or successors, pursuant to this Section 7.

 



 

10.       Dismissal of the Lawsuit. Within seven (7) days of the effective date
of this Agreement, the Parties shall cooperate to promptly cause the following
to occur: filing of a motion and order to dismiss the Lawsuit with prejudice and
the request for timely entry of same by the Court.

 



 Page 4 of 10 

 

 

 

11.       Warranties and Representations of the Parties. The Parties warrant and
represent as follows:

 

A.Each of the Parties warrants and represents to the other parties that said
party has entered into this Settlement Agreement of its own free will, in
accordance with its judgment, after the opportunity to investigate the claims
made in connection with the Lawsuit, and after consultation with its respective
attorneys;

 

B.None of the Parties have been induced to enter into this Settlement Agreement
by any statement, act, or representation of any kind or character on the part of
any other Party;

 

C.The terms of this agreement were drafted by the Parties and their counsel. No
provision of this Settlement Agreement shall be construed against any Party
because that Party initially drafted any particular provision.

 

D.Each of the Parties acknowledges that the terms of this Settlement Agreement
are clear and unambiguous and have been fully read and understood.

 

E.Camber warrants that it has paid all of its subcontractors, suppliers and/or
vendors any disputed amounts due and owing in connection with operation of the
properties set forth on Exhibit A during the time such properties were directly
operated by CE Energy, LLC, and specifically not when PetroGlobe was operating
the assets either as PetroGlobe or through CE Energy, LLC but not otherwise, and
that such properties are free and clear of any liens related to such time
periods. Camber further agrees to release, indemnify and hold harmless
PetroGlobe and its assigns from any claim or demand made by any such
subcontractor, supplier and/ or vendor in the future with respect to said time
period that CE Energy, LLC directly operated such properties but specifically
not when PetroGlobe was operating the assets either as PetroGlobe or through CE
Energy, LLC.

 

F.This Settlement Agreement is a compromise settlement of each party's disputed
claims, and the sums and covenants given in consideration of this Settlement
Agreement, as well as the execution of this Settlement Agreement, shall not be
construed to be an admission of liability on the part of any party with respect
to the disputed matters set forth above or contained in pleadings filed in the
Lawsuit.

 

G.Each signatory to this Settlement Agreement has the authority to enter into
and execute this Settlement Agreement and all corporate formalities have been
complied with in order to bind the party for whom said signatory has executed
this document.

 

H.Each of the parties executing this Settlement Agreement has the right to rely
upon the authority of signature of each signatory to this document.

 

I.Acrey represents that the transfers contemplated by this Agreement are
authorized by any applicable company agreements.

 

 Page 5 of 10 

 



 

 

12.       Governing law and venue. This Settlement Agreement shall be construed
in accordance with the laws of the State of Texas irrespective of the Doctrine
of Conflicts. Venue for any and all disputes relating to this Settlement
Agreement shall be in Dallas County, Texas.

 

13.       Successors and assigns. This Settlement Agreement and all of the terms
herein are binding upon and shall inure to the benefit of the Parties, their
successors, assigns, representatives, and third parties with whom any party to
this Settlement Agreement is in privity.

 

14.       Counterparts. This Settlement Agreement may be signed in counterparts,
each of which shall be deemed an original. This Settlement Agreement may only be
amended in writing, which amendment may also be signed in counterparts.

 

15.       Further Assurances. The Parties agree to execute and deliver any
additional papers, documents and other assurances, and take all acts that are
reasonably necessary to carry out the intent of this Settlement Agreement.

 

16.       Savings Clause. Should any term or provision of this Settlement
Agreement be held invalid or unenforceable, the remaining terms or provisions
not held invalid or unenforceable, shall be applied, governed and enforced to
the fullest extent permitted by law.

 

17.       Parties to Bear Own Costs and Attorneys' Fees. Each party to this
Settlement Agreement will bear its own costs, expenses, and claims to interest
and attorneys' fees, whether taxable or otherwise, incurred in or arising out
of, or in any way connected with the matters which are referenced or covered in
the mutual releases referenced above or which were otherwise related to the
subject of this Settlement Agreement.

 

18.       Attorneys’ Fees for Enforcement. In the event litigation is necessary
to enforce a provision or provisions of this Settlement Agreement, all costs,
expenses and attorneys' fees, whether taxable or not, shall be paid by the
non-prevailing party or parties to the prevailing party or parties.

 

19.       Severability. Should any portion (word, clause, phrase, sentence,
paragraph or section) of this Settlement Agreement be declared void or
unenforceable, such portion shall be considered independent and severable from
the remainder, the validity of which shall remain unaffected.

 



 Page 6 of 10 

 

 

 

20.       Headings. The article and section headings used in this Agreement are
for convenience only, and the Parties hereto agree that such headings are not to
be construed to limit or extend the meaning of any part of this Agreement.

 

21.       Entire Agreement. This Settlement Agreement represents and contains
the entire agreement and understanding among the parties hereto with respect to
the subject matter of this Settlement Agreement and supersedes any and all prior
oral and written agreements and understandings. No representation, warranty,
condition, understanding or agreement of any kind with respect to the subject
matter shall be relied upon by the parties except those contained herein. This
Settlement Agreement may not be amended or modified except by an agreement
signed by the party against whom enforcement of any modification or amendment is
sought.

 

22.       Specific Performance. The parties agree and acknowledge that the
failure of either party to perform the assignment of ownership of CE Energy, LL
C to PetroGlobe and to successfully accomplish the renewal of Railroad
Commission Form P-5 for CE Energy, LLC and substitution of a new Form P-5 O as
set forth herein would result in damage to the parties that could not be
adequately compensated by a monetary award. Therefore the parties agree that, if
either party fails to perform the covenants set forth in this agreement, the
non- breaching party may seek an order from a court of appropriate jurisdiction
requiring the party in breach to specifically perform those covenants.

 



 Page 7 of 10 

 

 

 

Wherefore, the Parties have executed this Settlement Agreement as of the date
set forth above.

 



CAMBER ENERGY, INC.   Petroglobe Energy Holdings, LLC       By: /s/ Louis G.
Schott   By: /s/ Ian B. Acrey Name: Louis G. Schott   Name: Ian B. Acrey Title:
Interim Chief Executive Officer   Title: Manager           Signal Drilling, LLC
    By: /s/ Ian B. Acrey     Name: Ian B. Acrey     Title: Manager      

 

 

  Petrolia Oil, LLC           By: /s/ Ian B. Acrey   Name: Ian B. Acrey   Title:
Manager           Canadian River Trading Company, LLC     By: /s/ Ian B. Acrey  
  Name: Ian B. Acrey     Title: President      







  Prairie Gas Company of Oklahoma, LLC           By: /s/ Ian B. Acrey   Name:
Ian B. Acrey   Title: Manager           /s/ Ian B. Acrey     Ian B. Acrey,
Individually



 

 Page 8 of 10 

 

 



STATE OF TEXAS §   § COUNTY OF HARRIS §



 



 

BEFORE ME the undersigned Notary Public, on this day personally appeared Louis
G. Schott, the Interim Chief Executive Officer of Camber Energy, Inc., known to
me to be the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that he/she executed the same in the capacity indicated
therein and for the purposes and consideration therein expressed.

 

SUBSCRIBED AND SWORN to before me on this _____ day of January 2020, to certify
which witness my hand and official seal of office.

 



 



  Notary Public In and For   The State of Texas    





 

 



My Commission Expires:    

 





 

 Page 9 of 10 

 

 

STATE OF OKLAHOMA §   § COUNTY OF TULSA §



 





 

BEFORE ME the undersigned Notary Public, on this day personally appeared Ian B.
Acrey, Individually and as Manager of Petroglobe Energy Holdings, LLC, Signal
Drilling, LLC, Petrolia Oil, LLC, Prairie Gas Company of Oklahoma, LLC and
Canadian River Trading Company, LLC, known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he/she
executed the same in the capacity indicated therein and for the purposes and
consideration therein expressed.

 

SUBSCRIBED AND SWORN to before me on this _____ day of January 2020, to certify
which witness my hand and official seal of office.

 

 







  Notary Public In and For   The State of Oklahoma    





 

 



My Commission Expires:    

 



 Page 10 of 10 

 